 Case 2:20-mj-00106-JHR Document 4 Filed 06/11/20 Page 1 of 1                       PageID #: 35



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

UNITED STATES OF AMERICA                      )
                                              )       Mag. No. 2:20-mj-00106-JCN
               v.                             )
                                              )
JOSHUA CORY FRANCES                           )

                                       MOTION TO SEAL

       The United States moves that the Criminal Complaint, Affidavit in Support of

a Criminal Complaint and Seizure Warrants, the Synopsis, the two Seizure Warrant

Applications, the two Seizure Warrants, this Motion to Seal (the “Documents”) in this case, as

well as all associated docket entries, be sealed. The public disclosure of the fact that the

Documents have been filed could result in the destruction of forfeitable property and evidence.

       The Government requests that the Documents and associated docket entries be unsealed

upon the Government’s written notification that the forfeitable Property has been seized and that

the Documents and associated docket entries can be unsealed.

Date: June 11, 2020
                                                      HALSEY B. FRANK
                                                      United States Attorney

                                                       /s/ Donald E. Clark
                                                       Donald E. Clark
                                                       Assistant U.S. Attorney
